Citation Nr: 1807910	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

While the Veteran was afforded a VA examination in August 2015 that addressed his hearing loss, the examiner found that the audiological findings were inconsistent with organic hearing loss and not a good indication of the Veteran's hearing ability.  Specifically, the examiner noted that the pure tone averages and speech reception thresholds were not in agreement.  Therefore, the examiner was unable to provide an etiological opinion.  As the August 2015 examination is the only examination of record regarding hearing loss and is inadequate, and because the record does not otherwise establish a hearing loss disability for VA purposes, the Board finds that the Veteran should be afforded another VA examination.  However, the Veteran is advised that his failure to cooperate could result in the denial of his claim.

The Board also observes that the Veteran underwent audiological testing in March 2015, the results of which are located in a viewing tool (Tools, Audiogram Display) that cannot be accessed by the Board.  Thus, remand is necessary to associate those test results, particularly in light of the invalid results on August 2015 examination.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated and outstanding relevant records, including any viewable in Tools/Audiogram Display, Vista Imaging, or any similar viewing tool, to specifically include the full results of the audiograms conducted during VA treatment in March 2015.

2.  Schedule the Veteran for an examination by an audiologist.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  All test results must be reported.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, the examiner should explain in detail why valid and reliable audiometric data could not be obtained.

If hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to noise while serving as an aviation hydraulics mechanic.  Please explain why or why not.

The examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

